Citation Nr: 1421920	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease.

2.  Entitlement to service connection for residuals of a left hip injury.

3.  Entitlement to service connection for residuals of a right hip injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for diabetes mellitus, type II.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

Although the Veteran requested a Board hearing and was scheduled for a videoconference hearing before a Veterans Law Judge on March 27, 2014, he did not report for the hearing and no good cause has been shown or explanation provided.  He has not requested that the hearing be rescheduled; therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

The issues of entitlement to service connection for a low back disability, an acquired psychiatric disorder, a respiratory disorder, and diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not establish a current diagnosis of a right or left hip disability.
2.  There is no competent and credible evidence of record linking the Veteran's current obstructive sleep apnea to his active duty service.

3.  There is no competent and credible evidence of record linking the Veteran's GERD to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

4.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A letter dated in May 2009 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran underwent VA examinations with respect to his claims for entitlement to service connection for right and left hip disabilities, sleep apnea, and GERD in April 2012, July 2012, December 2012, and May 2013.  The record does not reflect that the examination reports are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations addressed the existence of a bilateral hip disability and evaluated the likely etiology of the Veteran's sleep apnea and GERD, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence and testing was considered by the examiners.  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran contends that service connection is warranted for right and left hip disabilities as well as sleep apnea and GERD. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

I.  Right and Left Hip Disabilities

The Veteran's service treatment records are negative for any complaints of or treatment for a right or left hip disability.  A September 1979 separation examination reflects that the Veteran reported bad knees and shin bones, but he did not mention any hip complaints at that time.

VA treatment records dated in February 2012, February 2013, March 2013 notes the Veteran's complaints of bilateral hip pain.

In December 2012, the Veteran underwent a VA examination.  The Veteran reported that he developed hip problems after a rollover accident in the winter of 1978.  He stated that, when the vehicle rolled, he was under it, resulting in a hyperflexion injury to the hips.  He reported that he was unable to move for a while after the accident, and that X-rays were negative.  He complained of pain in the buttock and inguinal areas of each hip, exacerbated by weightbearing activities.  Physical examination revealed range of motion in the right hip with flexion to 45 degrees with pain at 0 degrees and extension to 0 degrees with pain.  Left hip range of motion showed flexion to 60 degrees with pain at 0 degrees and extension to 0 degrees with pain.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe out more than 15 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  There was no additional limitation of motion of the hip and thigh following repetitive use testing.  The examiner noted that there was functional loss of the hip and thigh, demonstrated by less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There was also tenderness to palpation for the joints and soft tissue of the hips.  Muscle strength was 5/5 and there was no ankylosis of either hip.  There was no evidence of malunion or nonunion of either femur, flail hip joint, or leg length discrepancy.  There was no total hip joint replacement or other hip surgery, and the Veteran did not use any assistive devices as a normal mode of locomotion.  X-rays were performed, and there was no evidence of degenerative or traumatic arthritis.  The examiner noted that the X-rays demonstrated "completely normal hip[s]."  The examiner concluded that the Veteran did not have a hip or thigh condition.

In a May 2013 opinion, the examiner reported that the Veteran's current complaints were of pain in both hips.  He reported that the Veteran had an essentially normal hip examination "except for [complaints of] pain and limited [range of motion] on testing, which can be due to poor effort" and normal hip X-rays."  Accordingly, the examiner concluded that the Veteran "has no diagnosed bilateral hip condition."

After thorough consideration of the evidence of record, the Board concludes that the evidence does not establish that the Veteran has a current diagnosed bilateral hip disability.  As noted above, the 2012 X-rays showed normal findings.  Additionally, there is no evidence of any complaints of or treatment for a hip disorder during service, and the post-service treatment records document sporadic complaints of hip pain beginning in February 2012 with no diagnosed disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before the claim was files could also meet the requirement of a current disability).  The Board acknowledges the Veteran's reports of pain and the evidence of reduced range of motion in the hips.  Despite these findings, the VA examiner determined that the Veteran did not have a diagnosed bilateral hip disability.  

Although the evidence demonstrates that the Veteran has reported bilateral hip pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Despite the Veteran's reports of pain, the medical evidence does not reflect a currently diagnosed bilateral hip disability or document symptoms suggestive of such a disability.  Without a currently diagnosed bilateral hip disability, a claim for service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a bilateral hip disability at any point during the claim or appeal period.  McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claims must be denied.

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Sleep Apnea and GERD

The Veteran's service treatment records are negative for any complaints of or treatment for sleep apnea or GERD.  

A February 2009 VA treatment record notes the Veteran's reported history of sleep apnea for the prior 10 years.  The Veteran stated that he had a diagnosis of sleep apnea and used a CPAP machine.  In April 2011, the Veteran complained of acid reflux.  VA treatment records dated in 2013 reflect that the Veteran was prescribed a medication for reflux.

In April 2012, the Veteran underwent a VA examination.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea at a sleep clinic in 2000 after a sleep study was conducted, and that he used a CPAP machine and over-the-counter sleep aids.  The examiner also reported that the Veteran's symptoms included persistent daytime hypersomnolence.  The examiner diagnosed obstructive sleep apnea.

In a July 2012 opinion, after reviewing the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by his active duty service.  The examiner explained that there was no medical documentation in the claims file to confirm the date or diagnosis of sleep apnea, there was no medical evidence in the claims file to suggest that the Veteran had symptoms of sleep apnea during service, and the Veteran was reportedly diagnosed 20 years after service discharge.  The examiner also noted that the Veteran had at least six known risk factors for sleep apnea. 

In April 2012, the Veteran underwent a VA esophageal examination.  The Veteran stated that he had reflux at night for the prior five years.  He denied medical treatment, but indicated that he took over-the-counter medication, which helped.  He complained of infrequent episodes of epigastric distress, reflux, and sleep disturbance caused by reflux.  There was no esophageal stricture, spasm, or acquired diverticulum of the esophagus.  The examiner concluded that the Veteran did not have a diagnosed esophageal condition.

In a July 2012 opinion, after reviewing the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's GERD was related to his active duty service.  The examiner explained that the Veteran had symptoms of GERD, but had not been seen by a provider; that there was no medical evidence indicating that the Veteran had symptoms of GERD during military service; and that the Veteran reported a mere five year history of GERD symptoms for which he did not seek medical treatment.

After a thorough review of the evidence of record, the Board concludes that service connection for sleep apnea and GERD is not warranted in this case.  The evidence of record reflects current diagnoses of sleep apnea and GERD.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  The Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of sleep apnea or GERD during service.  Accordingly, the evidence of record does not show in-service incurrence of sleep apnea or GERD.

Moreover, there is no evidence of record linking the Veteran's sleep apnea or GERD to his active duty service.  The Veteran has not provided any lay statements or testimony indicating that he suffered from symptoms of sleep apnea or GERD during service, and has provided no evidence or argument linking his sleep apnea or GERD to service.  Further, the only medical evidence of record addressing the etiology of the Veteran's sleep apnea and GERD are the July 2012 VA opinions, which concluded that the Veteran's sleep apnea and GERD were not related to his active duty service.  The examiners reviewed the Veteran's claims file and provided supporting explanation and rationale for the conclusions reached; accordingly, the Board affords the July 2012 opinion significant probative value.  

In this case, there is no lay or medical evidence of record linking the Veteran's current sleep apnea or GERD to service or to any incident of service.  This lack of cognizable evidence is particularly dispositive, as the first medical evidence of record for sleep apnea was in 2009, over 30 years after the Veteran's period of service ended, and the Veteran reported that he was first diagnosed with sleep apnea in 2000, approximately 20 years after service discharge.  Similarly, the first evidence of GERD was in approximately 2008, almost 30 years after active duty service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

As there is no competent and credible evidence of record relating the Veteran's current sleep apnea and GERD to his active duty service, the criteria for service connection for sleep apnea and GERD are not met.  As the preponderance of the evidence is against the claims, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for GERD is denied.
REMAND

Although the Veteran was provided with VA examinations to determine the etiology of his diagnosed low back disorder, psychiatric disorder, and diabetes mellitus, type II, review of the examination reports reflects that they are inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

In an April 2012 opinion, the VA examiner diagnosed lumbar spine degenerative disc disease and opined that the Veteran's lumbar spine disability was not etiologically related to his active duty service because there was only one complaint of back pain during service, no evidence of an in-service trauma, nothing at separation, and insufficient evidence to establish chronicity.  Although the VA examiner noted the Veteran's lay statements of an in-service motor vehicle accident in which he injured his back as well as his statements that, although he did not seek medical treatment until the early 1990's, he had low back symptoms of low back pain the entire time, it does not appear that the examiner considered the Veteran's competent lay statements when rendering the opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  This lay evidence suggests that the Veteran experienced an in-service trauma affecting his back and that he had back pain after service discharge, although he did not seek medical treatment for the pain until the early 1990's.  As the April 2012 examiner's opinion was based, in part, on a finding that there was no in-service trauma and no evidence of chronicity, which is clearly contradicted by the Veteran's competent lay statements, the Board finds that the opinion is inadequate.  Accordingly, the Veteran must be provided with a new VA examination which addresses all of the pertinent and competent evidence in the claims file.

In December 2012, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed dysthymic disorder and concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  In a February 2013 opinion, the examiner opined that it was less likely than not that the Veteran's dysthymic disorder was related to his active duty service.  The only rationale provided was that the Veteran had current life stressors which were more likely attributing to his mental health condition.  The Board does not find this rationale to be sufficient, as it does not explain why the Veteran's dysthymic disorder is not directly related to his active duty service.  Accordingly, the Veteran must be provided with a new VA examination which provides adequate explanation and rationale for its conclusions.  

The Veteran underwent a VA examination for his diabetes mellitus, type II, in December 2012.  However, the examiner stated that he could not provide an etiological opinion because he was not provided with the Veteran's claims file.  Accordingly, the Veteran should be provided with a new VA examination for his diabetes mellitus to determine whether it is related to his active duty service.

Last, the Veteran was provided with a VA examination in July 2012 for his claimed respiratory disability.  The report notes that the Veteran stated that he had a history of asthma as a child.  The Veteran's service entrance examination is negative for any findings of asthma, and his service treatment records reflect numerous complaints of and treatment for asthma during service.  The July 2012 VA examiner concluded that the Veteran's asthma pre-existed his military service, based solely on the Veteran's reports of having asthma as a child.  The examiner also diagnosed COPD and opined that COPD was not related to service because it was caused by his history of smoking.

As the examiner's opinion that the Veteran's asthma pre-existed military service is based solely on the Veteran's report that he had asthma as a child, and not on any objective medical evidence, the examiner's opinion does not constitute clear and unmistakable evidence of pre-existing asthma.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that a bare conclusion not supported by any contemporaneous clinical evidence, even one written by a medical professional, without factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  Thus, the VA examiner's opinion that the Veteran's asthma pre-existed service and was not aggravated thereby is inadequate.  Moreover, the examiner did not provide an opinion as to whether the Veteran's current asthma was caused by or incurred during his active duty service.  Accordingly, a new VA examination must be provided to ascertain the etiology of the Veteran's current respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA spine examination to determine the nature and etiology of his lumbar spine disability.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file including the Veteran's competent lay statements that he experienced an in-service motor vehicle accident resulting in back pain and that he had back pain after that time until he first sought medical treatment in the early 1990's, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability is related to his military service.  The examiner must provide a complete rationale and explanation for the basis of the opinion, and specifically address the lay statement evidence.

2.  Provide the Veteran with a new VA psychiatric examination to determine the nature and etiology of his dysthymic disorder.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file including the Veteran's competent lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current dysthymic disorder is related to his military service, including his in-service motor vehicle accident.  The examiner must provide a complete rationale and explanation for the basis of the opinion, and specifically address the lay statement evidence.

3.  Provide the Veteran with a new VA examination to determine the nature and etiology of his diabetes mellitus, type II.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file including the Veteran's competent lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus, type II, is related to his military service.  The examiner must provide a complete rationale and explanation for the basis of the opinion, and specifically address the lay statement evidence.

4.  Provide the Veteran with the appropriate VA examination to ascertain whether any current respiratory disorder, to include asthma and COPD, are related to his military service.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records, the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's respiratory disorder was caused by or incurred during his active duty service or is otherwise related to service.

When offering this opinion, the examiner must assume that the Veteran was sound at entrance into service.

A complete rationale for all opinions must be provided.  

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  If a claimant does not report for a scheduled VA examination without good cause, it may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


